DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, drawn to a device for treating an aneurysm, classified in A61F2/07.
II. Claims 3-8, drawn to a method for imaging treatment, classified in A61B90/37.
III. Claims 9-20, drawn to a method for making an occlusive device, classified in A61B17/12113.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product, such as a stent or stent graft.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as with left atrial appendage closure devices.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different mode of operations as one is for a method of manufacture and the other is for a method of imaging.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mary Fox on 11/28/2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 3-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-2 and 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 3-8 are objected to because of the following informalities:  
Claim 3 line 5 “an aneurysm” should read “the aneurysm”.
Claim 5 is grammatically incorrect as there is not an article before the noun.  In line 3, “the” should be inserted prior to “second radiopaque marker”.
Claims 4 and 6-8 are included in the objection due to their dependency on claim 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gorochow et al. (US PGPub 2020/0113576), hereinafter known as “Gorochow,” in view of Engelson (US Patent 5,749,894), in view of Alleyne et al. (US PGPub 2008/0195137), hereinafter known as “Alleyne.”
With regards to claim 3, Gorochow discloses (Figures 4A-4G) a method for imaging treatment of an aneurysm 10 (paragraphs 39, 43, and 54), the method comprising: 
multiple positions (figure 4A-4G):
an occlusive member 100 positioned within an aneurysm 10, the occlusive member 100 including a first radiopaque marker 124 (paragraphs 38-39); and 
a conduit 200 having a distal portion positioned within an aneurysm 10.
Gorochow is silent to a distal portion of the conduit including a second radiopaque marker.  
However, in the same field of endeavor of occluding aneurysms, Engelson teaches (Figures 10A-10D; Abstract) a distal portion of the conduit 204 including a second radiopaque marker 206 (Col 8 lines 15-22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gorochow to include the second radiopaque marker on a distal portion of the conduit as taught by Engelson for the purpose of analyzing the location of the conduit during operation and ensuring safe use of operation.
Gorochow in view of Engelson disclose a second position (Gorochow: intermediate step between figures 4C and 4D wherein 100 is being compressed) in which the first radiopaque marker 124 is further from the second radiopaque marker (Gorochow: marker on the distal portion of 200, as taught by Engelson) than in the first position (Gorochow: figure 4C). The first position is shown in figure 4C of Gorochow as the first radiopaque marker 124 is located distal of the implant 100, and the second radiopaque marker is located on the distal portion of the conduit 200. The first radiopaque marker 124 is later pressed down fully in figure 4D (which will be interpreted as the third position) as it is compressed against the implant 100 while the second radiopaque marker stays in place. The second position is being interpreted as the intermediate step between figures 4C and 4D during compression of the radiopaque marker 124 over the implant 100 while the second radiopaque marker stays in the same place. 
Gorochow in view of Engelson are silent to acquiring a first image; and acquiring a second image.
However, in the same field of endeavor of occluding aneurysms, Alleyne teaches (Figures 1-3C; Abstract) in paragraph 30 that “during and/or after deployment of expandable member 12 in the aneurysm, proper placement and expansion of expandable member 12 may be confirmed via one or more imaging techniques. For example, if expandable member 12 includes radiopaque markers or material(s), or if radiopaque inflation fluid is used, various radiographic images may be acquired to help assess proper positioning and expansion.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gorochow/Engelson to include the acquiring of the different images as taught by Alleyne for the purpose of helping assess proper positioning and expansion (paragraph 30 of Alleyne).  Thus to have imaging at and between the different positions of Gorochow would have been obvious to one of ordinary skill in the art and therefore the claimed limitations are obvious.
With regards to claim 4, as discussed above to have imaging at and between the different positions of Gorochow would have been obvious to one of ordinary skill in the art.  The combination of Gorochow/Engelson/Alleyne disclose wherein, in the second image (Gorochow: intermediate step between figures 4C and 4D), the first radiopaque marker (Gorochow: 124) is positioned proximal to the second radiopaque marker (Gorochow: conduit 200 with second radiopaque marker located on the distal portion as taught by Engelson) and/or closer to a neck of the aneurysm 10 than in the first image (Gorochow: figure 4C; intermediate step between figure 4C and 4D show a first radiopaque marker 124 that’s further from the neck of the aneurysm than in figure 4C).  
With regards to claim 5, as discussed above to have imaging at and between the different positions of Gorochow would have been obvious to one of ordinary skill in the art.  The combination of Gorochow/Engelson/Alleyne disclose wherein, in the first image (Gorochow: figure 4C), the first radiopaque marker (Gorochow: 124) is positioned in a distal half of the occlusive member (Gorochow: 124 is seen on a distal half of 100), on a distal-facing surface of the occlusive member (Gorochow: 100), and/or proximal to second radiopaque marker (124 of Gorochow is always proximal to the second radiopaque marker which is located on the distal portion of the conduit 200).  
With regards to claim 6, as discussed above to have imaging at and between the different positions of Gorochow would have been obvious to one of ordinary skill in the art.  The combination of Gorochow/Engelson/Alleyne disclose wherein, in the first image (Gorochow: figure 4C) and in the second image (Gorochow: intermediate step between figures 4C and 4D), the second radiopaque marker is disposed nearer to a dome of the aneurysm than the first radiopaque marker (second radiopaque marker on the distal portion of conduit 200 of Gorochow remains in place and is nearer the dome of the aneurysm 10 than the first radiopaque marker 124).  
With regards to claim 8, as discussed above to have imaging at and between the different positions of Gorochow would have been obvious to one of ordinary skill in the art.  The combination of Gorochow/Engelson/Alleyne disclose further comprising acquiring a third image (Gorochow: figure 4D shows the third position; Alleyne teaches the step of acquiring images during deployment of the device for proper placement and expansion) in which the first radiopaque marker (Gorochow: 124) is further from the second radiopaque marker than in the second image (Gorochow: intermediate step between figures 4C and 4D; the distance between the two respective radiopaque markers are the furthest as shown in figure 4D as compared to the first and second image).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gorochow/Engelson/Alleyne in view of Lorenzo (US PGPub 2018/0242979).
With regards to claim 7, as discussed above to have imaging at and between the different positions of Gorochow would have been obvious to one of ordinary skill in the art.  The combination of Gorochow/Engelson/Alleyne disclose wherein, in the second image (Gorochow: intermediate step between figures 4C and 4D), an occlusive element (Gorochow: flexible wires within the occlusive member 100; paragraph 42) visible in space between the first radiopaque marker (Gorochow: 124) and the second radiopaque marker (see annotated figure 4D below; although figure 4D is not the second image, it is obvious that the intermediate step between figures 4C and 4D would depict a similar configuration). 

    PNG
    media_image1.png
    536
    352
    media_image1.png
    Greyscale

The combination of Gorochow/Engelson/Alleyne are silent wherein the occlusive element is radiopaque.
However, in the same field of endeavor of occluding aneurysms, Lorenzo teaches (Figure 1; Abstract) a radiopaque occlusive element (radiopaque platinum filaments; paragraph 81 – “braid 10, including its outer surface, can be self-expanding and made from nitinol with interwoven platinum filaments for radiopacity”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gorochow/Engelson/Alleyne to include the radiopaque occlusive element as taught by Lorenzo for the purpose of further analyzing the location of the occlusive member during operation and ensuring safe use of operation. Thus, to have a radiopaque occlusive element between the first and second radiopaque member would have been obvious in view of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/29/2022

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771